Citation Nr: 0502922	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-23 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 2000 to November 2001. 

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim seeking entitlement to 
service connection for a psychiatric disability, 
characterized as a borderline personality disorder.


FINDINGS OF FACT


1.	All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.	The veteran's claimed psychiatric disability has been 
diagnosed as a borderline personality disorder and the 
veteran has not claimed entitlement to, or been treated for 
any other psychiatric disability, other than personality 
disorder.


CONCLUSION OF LAW

Service connection for a psychiatric disability is not 
warranted. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303(c) (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 CFR 
§ 3.159(b)(1) (2004). In a March 2002 letter, the RO informed 
the veteran of the evidence necessary to prove his claim for 
entitlement to service connection for a psychiatric 
condition. Specifically, the RO informed the veteran that to 
establish entitlement, he will need to obtain medical 
records, treatment records, and service records. The RO 
informed the veteran that to establish entitlement, he will 
need to obtain evidence to show in service occurrence or 
aggravation of a disease or injury, and he must show a 
relationship between the disease or injury, and his current 
psychiatric disability.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In its March 2002 
letter, the RO informed the veteran that it was seeking to 
obtain his service medical records from the Marine Corps and 
would continue to obtain any VA or private medical treatment 
records it receives notice of.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004). In the March 
2002 letter, the RO instructed the veteran to provide copies 
of any service medical records he may have. It informed the 
veteran that although it has submitted the request to obtain 
service medical records from the Service Department, it is 
still the veteran's responsibility to ensure that VA obtains 
them. The RO also instructed the veteran to provide 
information about any VA or private treatment records where 
he received treatment for his claimed psychiatric disorder. 
The veteran has not furnished any evidence or treatment for a 
current psychiatric disability, other than personality 
disorder.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 CFR § 3.159(b)(1) (2004). Throughout the adjudication 
process and in the March 2002 letter, the RO has asked the 
veteran to provide VA with information about evidence that 
might be available, and was told VA would assist him in 
obtaining any additional evidence. When the appellant has 
provided information about where he was treated for his 
claimed condition, VA has obtained the records. 

The veteran's DD-214 Form has been obtained and incorporated 
into the claims folder. The RO's request to the Service 
Department to obtain the veteran's service medical records 
proved unsuccessful. The service medical record search 
request indicates that an extensive search failed to locate a 
complete medical record. However, all records that were 
available have been associated with the claims folder. In his 
October 2002 letter to the RO, the veteran advised the RO 
that he did not have any copies of his service medical 
records to submit.

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA. 
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claim. 
Therefore, the Board will proceed to consider the merits of 
the appeal.


Factual Background

The veteran's service enlistment examination in November 2000 
indicated that his health was "good" with no reported 
psychiatric problems.

Near the end of his service, the veteran underwent a 
psychiatric examination at Cherry Point Naval Hospital in 
July 2001, which diagnosed him with borderline personality 
disorder. There was no diagnosis of any other psychiatric 
disability. 

At the examination, he reported extreme unhappiness with 
being in the Marines and claimed that he felt suicidal at 
least once a month since joining. The veteran's reasons for 
joining were unclear to him, but the examiner remarked that 
it seemed to have been because some co-workers and an uncle 
had done so. He indicated that he was experiencing difficulty 
sleeping at night and that this was affecting his daytime 
work performance. The veteran reported stress due to his wife 
of two months requesting a divorce, and financial stress due 
in significant part to reckless spending. He reported a pre-
service history of marijuana and "crank" use, and multiple 
arrests for driving on a suspended license, including two 
short jail terms. He reported a history of recurrent suicidal 
ideation, suicidal and homicidal threats, self mutilation, 
unstable and intense relationships, identity disturbance, 
impulsivity and reckless behavior, emotional instability, 
difficulty controlling anger, and paranoid ideation. The 
examiner indicated that the veteran exhibited no evidence of 
psychotic processes, cognitive impairment, or organicity. He 
was highly verbal, had questionable social judgment, admitted 
to recent suicidal and homicidal ideation, but he denied a 
specific plan and was unsure of his actual intent at the 
time. 

The veteran was deemed psychologically fit, but unsuitable 
for continued military service and was recommended for 
expeditious administrative separation. The examiner noted 
that while he was not imminently suicidal or homicidal, he 
was at risk to harm himself or others. The examiner also 
recommended that the veteran not be allowed to handle weapons 
or engage in other potentially stressful or hazardous duties. 
The veteran was subsequently administratively discharged from 
service. On his DD-214, the narrative reason for separation 
was listed as "personality disorder."

The veteran filed his claim in December 2001. His Application 
for Benefits indicates he sought disability compensation for 
his personality disorder, which he indicates began in 2001. 
He also indicates that he has not received treatment at a VA 
hospital, nor does he have any private medical evidence to 
submit. Since filing his claim, the veteran has not indicated 
or provided any evidence that he has received further 
treatment or diagnoses of any other psychiatric disorders.

Law and Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004). 
Even if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted for any disability first noted after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
38 C.F.R. § 3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) 
(West 2002). When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. § 3.102 (2004).

In this case, the record does not show any diagnoses of or 
treatment for any psychiatric disorder, other than 
personality disorder. The psychiatric examination at Cherry 
Point Naval Hospital in 2001 diagnosed the veteran with 
borderline personality disorder and recommended separation. 
His Application for Benefits claimed compensation for his 
personality disorder, which stemmed from the Cherry Point 
Hospital diagnosis. He indicates that he has not been treated 
at any VA medical center or by any other private physician 
and the record does not indicate that he has received further 
treatment or any other diagnoses.

In his Form 9 Appeal to the Board, the veteran claims that he 
feels his borderline personality disorder manifested itself 
while he was on active duty and that it continues to disrupt 
his daily activities. Unfortunately, his complete service 
medical records were unable to be obtained and the veteran 
has also indicated that he does not have any copies of his 
service medical records in his possession. 

The veteran has not indicated that he has ever been diagnosed 
or treated for any other psychiatric disability, other than 
personality disorder. Under applicable VA law, personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits. 
38 C.F.R. § 3.303(c) (2004). Notwithstanding the veteran's 
contention that he is entitled to compensation for his 
psychiatric disability, the lack of competent medical records 
showing a diagnosis of a compensable psychiatric disorder 
that manifested during service outweigh the veteran's 
contentions. For that reason, the veteran's claim must be 
denied.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a psychiatric 
disability must be denied. 38 U.S.C.A § 5107 (West 2002); 38 
C.F.R. 
§ 3.102 (2004).


ORDER

Entitlement to a psychiatric disability is denied.




____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


